DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-3 and 6-19 are currently pending in the present application. Claims 1, 6, 13 and 15 are currently amended; claims 2-3, 7-12 and 16-18 are original; claims 4-5 are canceled; and claims 14 and 19 are previously presented; and. The amendment dated May 31, 2022 has been entered into the record. 

Allowable Subject Matter
Claims 1-3 and 6-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Choe (KR 2014/0026766), of record, discloses a photonic crystal film (Figure 3; photonic crystal layer 200; Paragraph [0039]) comprising:
a polyurethane-based polymer matrix (220; Paragraphs [0066] “the matrix 220 is a transparent polymer material” and [0041] “polyurethane urea”); and
colloidal particles (210; Paragraphs [0036] “monodisperse particles 210” and [0068] “colloidal particles were laminated”) dispersed in the polyurethane-based polymer matrix and arranged in a crystal lattice structure (Figure 3 and Paragraphs [0036] “monodisperse particles 210 having different refractive indices or dielectric constants from the matrix 220” and [0063] “210 regularly arranged in a dimension is a close packed structure of dense hexagonal structure or face-centered cubic structure”),
wherein the polyurethane-based polymer matrix is formed of a polyurethane-based prepolymer (Paragraphs [0041] “polyurethane urea” and [0066] “When the matrix 220 is a transparent polymer material … the dispersion may further contain … a polymer for forming a transparent matrix” teaching a prepolymer included in the dispersion to form the polyurethane-based polymer matrix).
However, Choe fails to disclose or suggest, in light of the specification, “a viscosity of the polyurethane-based prepolymer at 80°C is 100 to 1,000 cps”. The examiner considered the prior art of Rukavina, Kang et al. (US 2016/0024341, hereinafter “Kang”) and Qin et al. (US 2005/0233153, hereinafter “Qin”). For example, Rukavina teaches the prepolymer be heated so as to reduce the prepolymer viscosity to about 200 cp or at most a few thousand centipoise, but teaches away from the claim since the reactants are maintained at a temperature of at least about 100° C (Paragraph [0171]). Choe, Rukavina, Kang and Qin, applied alone or in combination, fails to teach or suggest the combination and arrangement of elements recited in Applicant's claim 1.
Dependent claims 2-3, 6-12 and 19 are allowable by virtue of their dependence on claim 1.
Regarding claim 13, Choe discloses a method for manufacturing photonic crystal layer 200; Paragraph [0039]), the method comprising:
applying a dispersion liquid containing a polyurethane-based prepolymer, colloidal particles, and an initiator (Paragraphs [0036], [0041], [0061], [0064], [0066] and [0068]) on a substrate (230) or injecting a dispersion liquid containing a polyurethane-based prepolymer, colloidal particles, and a photoinitiator between two parallel transparent flat plates.
The prior art of Kim (US 2015/0076808), of record, discloses a colloidal dispersion can be photo-cured by irradiating ultraviolet light, wherein the photocurable colloidal dispersion includes a photoinitiator (Paragraph [0078]).
However, Choe and Kim fail to disclose or suggest, in light of the specification, “a viscosity of the polyurethane-based prepolymer at 80°C is 100 to 1,000 cps”. The examiner considered the prior art of Rukavina, Kang and Qin. For example, Rukavina teaches the prepolymer be heated so as to reduce the prepolymer viscosity to about 200 cp or at most a few thousand centipoise, but teaches away from the claim since the reactants are maintained at a temperature of at least about 100° C (Paragraph [0171]). Choe, Kim, Sherman, Rukavina, Kang and Qin, applied alone or in combination, fails to teach or suggest the combination and arrangement of elements recited in Applicant's claim 13.
Dependent claim 14 is allowable by virtue of their dependence on claim 13.
Regarding claim 15, Choe discloses a method for manufacturing a photonic crystal film (Figure 3; photonic crystal layer 200; Paragraph [0039]), the method comprising:
a) applying a dispersion liquid containing a polyurethane-based prepolymer (Paragraphs [0036], [0041], [0061], [0064]-[0066] and [0068]) on a first substrate (230); 
b) aging the applied dispersion liquid at a temperature of 30°C to lower than 200°C  (Paragraph [0067]).
Kim discloses a colloidal dispersion can be photo-cured by irradiating ultraviolet light, where the photocurable colloidal dispersion includes a photoinitiator (Paragraph [0078]) and covering the first substrate on which the dispersion liquid is applied with a second substrate (Paragraph [0112]); and at least one selected from the first substrate and the second substrate is a transparent substrate (Paragraph [0112]).
However, Choe and Kim fail to disclose or suggest, in light of the specification, “a viscosity of the polyurethane-based prepolymer at 80°C is 100 to 1,000 cps”. The examiner considered the prior art of Rukavina, Kang and Qin. For example, Rukavina teaches the prepolymer be heated so as to reduce the prepolymer viscosity to about 200 cp or at most a few thousand centipoise, but teaches away from the claim since the reactants are maintained at a temperature of at least about 100° C (Paragraph [0171]). Choe, Kim, Rukavina, Kang and Qin, applied alone or in combination, fails to teach or suggest the combination and arrangement of elements recited in Applicant's claim 15.
Dependent claims 16-18 are allowable by virtue of their dependence on claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN Y JUNG/Patent Examiner, Art Unit 2871   

/MICHAEL H CALEY/Supervisory Patent Examiner, Art Unit 2871